Title: To James Madison from James Monroe, 20 March 1825
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington March 20. 1825.
        
        Mr Wheaton sent to me a packet for you which will accompany this, in the expectation that I might have a private conveyance, which he preferrd, but none offering, & the mail being perfectly secure, I forward it, by it rather than detain it for an indefinite term. I have been detaind here longer than I expected or wishd to have been, by the ill health of Mrs Monroe, & unsettled state of the weather, but expect to depart on tuesday next for Loudon. It is my intention to visit albemarle, some time in april, or the commencement of May, when I shall certainly call on you. Our

best regards & wishes to you & Mrs Madison. Very sincerely dear Sir yr friend
        
          James Monroe
        
      